

Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”) is executed June 16, 2016, by and between
Chesapeake Energy Corporation (the “Company”), and Robert D. Lawler (the
“Executive”).
WHEREAS, the Company and the Executive entered into an employment agreement
effective July 1, 2013 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to extend the Term.
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:
1.Capitalized Terms. All capitalized terms used in this Amendment and not
otherwise defined shall have the same meaning in this Amendment as in the
Employment Agreement.
2.Amendment to Employment Agreement.
The first sentence of Section 5 of the Employment Agreement is amended to
provide as follows:
The term of Executive’s employment under the provisions of this Agreement shall
be for a period commencing on the Effective Date and ending on December 31, 2018
(the “Term”); provided, however, that the Term shall automatically be extended
thereafter for successive periods of one year unless, at least one hundred
twenty (120) days prior to the expiration of the then current Term, either party
shall have given written notice to the other of the intention not to extend the
Term (a “Notice of Nonrenewal”); and provided, further, that if during the Term
of this Agreement a Change of Control occurs, the Term of this Agreement shall
be extended to the later of the original expiration date of the Term or the
expiration of the Change of Control Period; and provided, further, that if the
Company provides a Notice of Nonrenewal to the Executive in accordance with this
Section 5 and terminates the Executive’s employment without Cause upon the
expiration of the Term, then such termination shall be considered a termination
of the Executive’s employment by the Company without Cause pursuant to Section
6.1.1(a) or 6.1.2(a), as applicable, for all purposes under this Agreement,
including for purposes of the Company’s obligations to pay termination
compensation in accordance with the terms of this Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
to be effective June 16, 2016.


Company:
 
 
CHESAPEAKE ENERGY CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James R. Webb
 
 
 
 
Name:
James R. Webb
 
 
 
 
Title:
Executive Vice President - General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
Executive:
 
 
/s/ Robert D. Lawler
 
 
 
Robert D. Lawler
 
 
 
 
 
 







2